09-3039-ag
         Tafani v. Holder
                                                                                       BIA
                                                                               A097 485 862
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 9 th day of July, two thousand ten.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                GUIDO CALABRESI,
 9                JOSÉ A. CABRANES,
10                     Circuit Judges.
11       _____________________________________
12
13       TETOR TAFANI,
14                Petitioner,
15
16                          v.                                  09-3039-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               H. Raymond Fasano, New York, New
24                                     York
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; James A. Hunolt, Senior
28                                     Litigation Counsel; Christopher P.
29                                     McGreal, Trial Attorney, Office of
30                                     Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    decision of the Board of Immigration Appeals (“BIA”), it is

3    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

4    review is DENIED.

5        Tetor Tafani, a native and citizen of Albania, seeks

6    review of a June 17, 2009, order of the BIA denying his

7    motion to reopen. In re Tetor Tafani, No. A097 485 862

8    (B.I.A. June 17, 2009).   We assume the parties’ familiarity

9    with the underlying facts and procedural history of this

10   case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion, mindful of the Supreme Court’s

13   admonition that such motions are “disfavored.”     Ali v.

14   Gonzales, 448 F.3d 515, 517 (2d Cir. 2006) (citing INS v.

15   Doherty, 502 U.S. 314, 322-23 (1992)).     We review for

16   substantial evidence the BIA’s evaluation of country

17   conditions evidence submitted with a motion to reopen.      Jian

18   Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir. 2008).

19       A party may file only one motion to reopen removal

20   proceedings, and must do so no later than 90 days after the

21   date on which the final administrative decision was rendered

22   in the proceeding sought to be reopened.     8 C.F.R.

23   § 1003.2(c)(1),(2). It is beyond dispute that Tafani’s

24   motion to reopen was untimely.    However, the time and number

                                   2
1    limitations do not apply to a motion to reopen that is

2    “based on changed circumstances arising in the country of

3    nationality or in the country to which deportation has been

4    ordered, if such evidence is material and was not available

5    and could not have been discovered or presented at the

6    previous hearing.”

7    8 C.F.R. § 1003.2(c)(3)(ii).

8        Tafani argues that the BIA failed to consider an

9    affidavit from Prenk Camaj, in which Camaj asserted that

10   conditions in Albania had worsened.   This argument is

11   unavailing.   While the BIA has an obligation to consider the

12   “record as a whole,” and may abuse its discretion by denying

13   a motion to reopen without addressing “all the factors

14   relevant to [a] petitioner’s claim,” Ke Zhen Zhao v. U.S.

15   Dep’t of Justice, 265 F.3d 83, 97 (2d Cir. 2001), it is not

16   required to “expressly parse and refute...each

17   individual...piece of evidence offered by the petitioner.”

18   Wang v. BIA, 437 F.3d 270, 275 (2d Cir. 2006).   Although

19   Tafani argues that Camaj’s affidavit indicates that

20   conditions are worse than those reflected in the State

21   Department Country Report, the BIA did not abuse its

22   discretion by determining that any changes were insufficient

23   to warrant reopening and were, in fact, “slightly improved.”


                                    3
1    See Siewe v. Gonzales, 480 F.3d 160, 167 (2d Cir. 2007)

2    (“where there are two permissible views of the evidence, the

3    fact finder’s choice between them cannot be clearly

4    erroneous”).

5         We have previously taken judicial notice of the fact

6    that country conditions in Albania have improved rather than

7    worsened for Democratic Party supporters since Albania’s

8    2005 elections.     See, e.g., Hoxhallari v. Gonzales, 468 F.3d
9    179, 187 (2d Cir. 2006).     On this record, we cannot conclude

10   that the BIA erred in evaluating Tafani’s evidence.      See Ke

11   Zhen Zhao, 265 F.3d at 93; Jian Hui Shao, 546 F.3d at 169.

12   Thus, we will not disturb its denial of Tafani’s untimely

13   motion to reopen.

14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot.     Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25
26
27


                                     4